Case 8:13-cv-01962-CEH-AEP Document 403 Filed 07/12/21 Page 1 of 2 PageID 23834




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

 DENISE OCASIO and CARMELO
 OCASIO,

         Plaintiffs,

 v.                                                   Case No: 8:13-cv-1962-CEH-AEP

 C.R. BARD, INC. and BARD
 PERIPHERAL VASCULAR, INC.,

         Defendants.
 ___________________________________/

                                        ORDER

         On July 9, 2021, this matter came to be heard before the Court on the Plaintiffs’

 unopposed oral motion for Diego Ocasio to bring a cellular telephone and headphones

 into the Courthouse during the trial of the above captioned cause. Upon consideration,

 it is hereby

         ORDERED:

      1. Plaintiffs’ Oral Motion for Diego Ocasio to bring a cellular telephone and

         headphones into the Courthouse during the trial is GRANTED.

      2. Diego Ocasio, by and through his natural parents and guardians, Carmelo

         Ocasio and/or Denise Ocasio, has permission to bring a cellular telephone and

         headphones into the Sam M. Gibbons Federal Courthouse for the duration of

         the trial, which commenced July 6, 2021.
Case 8:13-cv-01962-CEH-AEP Document 403 Filed 07/12/21 Page 2 of 2 PageID 23835




       DONE AND ORDERED in Tampa, Florida on July 12, 2021.




 COPIES FURNISHED TO:

 Counsel of Record
 Court Security, Main Entrance




                                     -2-
